ea!) Sprint > 15:56 Og)

New iMessage Cancel

 

To: Aman Shahani

there.

| will send you a statement and
those involved and those that
acknowledged that in fact it

was gone and they would have
it returned including ghanem at
sheikhs direction

 

Ghanem??? | will ask him. He
said those items were
removed?

Yes and when u get the

statement it will explain all and
the treatment

 

And the police and paki john
etc etc

Delivered

a © ©
al) Sprint > 15:55 Om)

New iMessage Cancel

 

To: Aman Shahani

iMessage
Fri, Jul 13, 20:26

Aman pls call me tomorrow

Sat, Jul 14, 05:50

Hi, are you awake?

Sat, Jul 14, 10:36

lam now
Let me know when your free

Just need 10 minutes giving

you the opportunity to makes
things right

 

Text Message

(a €) (iMessage oO)

 

 
onl. Sprint = 15:55 Om)

New iMessage Cancel

 

To: Aman Shahani

Sat, Jul 14, 13:44

©

Not Delivered

iMessage
Mon, Jul 16, 14:23

What is the status of my

personal gear and equipment?

 

Thu, Jul 19, 13:56

Aman | take it the intent is not
to return my personal
equipment, this Is theft.

 

Sat, Jul 21, 23:44

This is my last attempt for you

 

to return what belongs to me in
